AMENDMENT TO DISTRIBUTION AGREEMENT The Distribution Agreement which is dated October 22, 2004, by and between Kansas City Life Insurance Company (“Insurer”), on its behalf and on behalf of each Separate Account identified in Schedule 1 thereto, and Sunset Financial Services, Inc., is hereby amended as follows: Schedules 1 and 2 of the Distribution Agreement are hereby deleted and replaced with Schedules 1 and 2 which are attached to this Amendment. All other terms and provisions of the Distribution Agreement shall remain in full force and effect. Effective June 16, 2008 KANSAS CITY LIFE INSURANCE COMPANY By:/s/ William A.
